DETAILED ACTION
This action is in response to applicant’s amendment received on April 4th, 2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 34 and 44 recite that the first and second strips/elongated members are independently movable. The disclosure as originally filed does not appear to support these newly added limitations. The specification discloses that the tool-channel tubes are configured to move independently, but the specification does not appear to discuss the strips/elongate members of being configured of moving independently. Furthermore, the specification does not provide any additional clarity regarding what elements the strips/elongated members are configured to move independently, i.e. do the strips/members move independently of each other, independently of the balloons, independently of the tools, etc. Therefore, for examination purposes the examiner is going to interpret the limitation as broadly as possible, i.e. the strips/members move independently of any element of the device. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-36 and 43-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) and in view of Bergman (U.S. Patent 4,718,406).
 	Edwards discloses a device (for example see Figure 17) comprising an endoscope receiving member (18) including a longitudinal axis, a first lumen (a first lumen 36) configured to receive an endoscope (column 6 lines 31-54 discloses lumens 36 being configured to receive different tools such as optical fibers which means lumens 36 are capable of receiving endoscopes made from optical fibers such as the one disclose in Bergman U.S. Patent 4,718,406), second lumen (a second lumen 36) radially spaced from the longitudinal axis having an opening that terminates at the chamber and is configured to receive a tool/instrument, and a third lumen (a third lumen 36) radially spaced from the longitudinal axis having an opening that terminates at the chamber and is configured to receive a tool/instrument, a chamber (the space formed by elements 44 between the distal end of element 18 and element 52), a flexible/bendable first strip (first element 44), and a flexible/bendable second strip (second element 44), wherein the device is configured to accessing tissue along a wall of a body lumen and wherein the strips are configured to contact a wall of a body lumen. Edwards further discloses the device comprising a handle include a control/actuator mechanism(a ratcheting mechanism; see column 5 line 64 to column 6 line 1) for moving the plurality of strips. Edwards further discloses the device wherein the first and second flexible/bendable strips are configured to move independently of other elements of the device, i.e. first and second strips can be move independently of element 18. Edwards fails to disclose the device further comprising a proximal balloon and a distal balloon and the device further comprising an endoscope. 
Schaer teaches a device (for example see Figure 33) comprising an endoscopic device including a plurality of flexible/bendable elongate strips (302) that form a chamber configured to engage a wall of a body lumen, wherein the device further comprises a proximal balloon (260a) and a distal balloon (260b) positioned such that the flexible/bendable elongate strips and the chamber are between the balloons in order to block off a portion of the body lumen forming an adjustable sealed work space to perform surgical procedures. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards further comprising a proximal balloon and a distal balloon such that the flexible/bendable elongate strips and chamber are between the balloons in view of Schaer in order to block off a portion of the body lumen forming a sealed working space to perform surgical procedures.  
Bergman teaches a device comprising an endoscope receiving member (cystoscope), wherein the device further comprises an endoscope (10) disposed within the endoscope receiving member in order to allow the surgeon to view an area within a patient. It would have been obvious to one having ordinary skill in the art the time the invention was made to provide the device of Edwards further comprising an endoscope in order to allow the surgeon to view an area within a patient. 
Claims 37-42 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (U.S. Publication 2012/0109178) in view of Schaer (U.S. Publication 2004/0082859) further in view of Bergman (U.S. Patent 4,718,406) further in view of Yoon (U.S. Patent 5,954,731).
As discussed above the invention of Edwards as modified by Schaer as further modified by Bergman discloses the invention as claimed except for the device further comprising a first instrument positioned in the second lumen and a second instrument positioned in the third lumen. Yoon teaches a device (for example see Figures 1-8) comprising an endoscope receiving member (16), a chamber defined at the distal end of the endoscope receiving member, a first lumen (22e) that receives an endoscope (26), a second lumen (22a) having an opening extending into the chamber capable of allowing the distal end of an instrument to extend into the chamber, and a third lumen (22b) having an opening extending into the chamber capable of allowing the distal end of an instrument to extend into the chamber, wherein the device further comprises a independently movable first instrument (18a) disposed within the second lumen such that a bendable distal end of the instrument is capable of extending into the chamber and the device further comprises a independently movable second instrument (18b) disposed within the third lumen such that a bendable distal end of the second instrument is capable of extending into chamber (for example see Figure 7A-8) in order to perform surgical procedures within the chamber. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Edwards as modified by Schaer as further modified by Bergman wherein the device further comprises a first instrument and a second instrument in view of Yoon in order to perform surgical procedures within the chamber.
Response to Arguments
Applicant's arguments filed April 4th, 2022 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added to the claims, which are discussed in the new grounds of rejection provided by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775